Citation Nr: 1451371	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

In April 2014, the Board remanded the claims to obtain the Veteran's SSA records and to schedule the Veteran for VA examinations. The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served on active duty for less than 90 days.

2.  The Veteran was discharged from service after two months on account of a Behavior and Character Disorder; personality disorders are not disabilities for which compensation can be paid.

3.  The Veteran began experiencing psychological symptoms that were not related to low intelligence or a personality disorder in the late 1990s, over 20 years after separation from service; numerous treatment records indicate the Veteran is not a credible historian and malingering was observed during multiple examinations.

4.  An acquired psychiatric disorder did not have its onset during active service and is not otherwise related to service. 

5.  The Veteran sought treatment for right knee pain in service.

6.  X-rays of the bilateral knees were normal in 2005; mild degenerative joint disease (DJD) was seen on x-ray in both knees in 2006.

7.  A chronic right knee disability did not have its onset during active service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in June 2006 and September 2008 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records, personnel records, VA treatment records and SSA disability records were associated with the claims file.  

In April 2014, the Board remanded the appeal for VA examinations in connection with both his claims.  In May 2014, the Veteran underwent a psychiatric examination.  The examiner reviewed the claims file.  The Veteran was found to be uncooperative.  The examiner indicated his belief that the Veteran was exaggerating symptoms and did not provide the examiner enough information to render a current diagnosis or an etiology opinion.  Upon review of this examination report in light of the other evidence of record, it is clear to the Board that a remand for another examination would likely be a fruitless endeavor.  Thus, the Board will adjudicate the psychiatric claim based on the evidence currently of record.  

In regard to the right knee, in May 2014, an examiner met with the Veteran, reviewed the claims file, examined his knee and provided an opinion regarding the etiology of the disability.  The Board finds that the examination is adequate and provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including DJD (a.k.a. arthritis) and/or psychosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, however, such regulatory provision does not apply because the Veteran did not serve on active duty for at least 90 days.  See Grose v. Brown, 4 Vet. App. 144, 147 (1993) (noting that, although Section 1137 was added to the law so that the presumptions provided by Section 1112 could be applied not only to veterans who served "during a period of war" but also to veterans who served during peacetime, nothing in the legislative history suggests that Congress intended to remove the requirement in 1112 that, in order for the presumptions to apply, the veteran must have "served for ninety days or more").

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  Given this, the Board finds that the presumption of soundness attaches in this case, as there were no abnormalities listed on the Veteran's entrance examination.

To rebut the presumption of soundness, VA must demonstrate that there is clear and unmistakable evidence that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. § 1111.  In other words, it is the government's burden to show that it is undebatable both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III.   Acquired Psychiatric Disorder

The Veteran contends his current psychiatric disability, specifically schizophrenia, began during active service as a result of difficulties with drill instructors.  After visiting a psychiatry clinic while in service, he alleges he was told he would never amount to anything and it was recommended that he separate from the service; he contends his psychological problems existed since that time.  See February 2014 Hearing Transcript; February 2014 Statement in Support of Claim.

Service treatment and personnel records indicate that soon after enlistment the Veteran was evaluated by the Neuropsychiatric Unit for suitability to remain in the Marines.  The record shows he was "counselled on unsatisfactory performance in recruit training" and advised that "failure to make an effort to overcome his deficiencies in a reasonable time could result in discharge."  See March 1974 Form 1070.  Less than two months after enlistment, a recommendation for discharge for reason of "Unsuitability on basis of Character and Behavior Disorder" was made.  In early April 1974, a DAB Referral indicated that the Veteran was "a slow, unmotivated recruit who has experienced difficulty with every aspect of recruit training." The records indicated unauthorized absence and that the Veteran was placed in a permanent motivation platoon; however, he did not improve in training and expressed a desire to go home.   It was indicated on an Aptitude Board Report Cover Sheet that the "[r]eason for discharge existed prior to enlistment and would have been difficult to detect by the Recruiting Station/Medical Examining Facility prior to enlistment."  The Veteran signed the Medical Detachment paperwork indicating that he was considered to be unsuitable for service and that he understood that he was not being discharged for medical reasons.  The reports showed no mental or physical condition which would warrant separation from service due to disability and the Board finds it is clear and unmistakable that a behavior disorder pre-existed service.

Treatment reports associated with a grant of SSA disability benefits in 1981 indicate the Veteran has been examined at different times for psychiatric symptoms and evaluated for mental retardation.  In December 1981, the Veteran was seen by an adjudicator in the Division of Vocational Rehabilitation for a psychiatric consultation.  The examiner indicated the Veteran "presents very little in the way of psychiatric disturbance."  It was indicated that intellectually he "would achieve no more than the lower end of the dull normal range or the mildly retarded range."  In a February 1982 record, an examiner identified a "type mixed form personality pattern disturbance".  A record dated in February 1989 indicated testing for intellectual ability; the Veteran seemed "rather amused at the entire evaluation proceeding, and typically gave vague, rather evasive responses."  He was assessed with mild mental retardation. 

A record dated in May 1990 from a private clinical psychologist indicated the Veteran was capable only of simple concrete tasks which are repetitive and predictable.  There were signs that his memory was impaired, reflecting intellectual limitation.   In July 1991, the Veteran had a private psychological consultation.  The examiner indicated that a severe impairment was present which did not "meet or equal a listed impairment."  Mental retardation and personality disorder were identified as categories on which the medical disposition was based.  The examiner indicated inflexible and maladaptive personality traits with active provocation and malingering.  The examiner indicated that the psychosocial evalution" could not be accepted at face value" and indicated the Veteran may have exaggerated his intellectual disability in the hopes of continuing to receive SSA disability benefits.

In October 1997, the Veteran was referred to treatment by a co-worker after being suspended for three days.  He was assessed with adjustment disorder with depressed mood.  Occupational problems were identified, to include job dissatisfaction and discord with boss and co-workers.  In November 1998, the Veteran underwent a biopyschosocial assessment.  He indicated hearing voices and seeing shadows.  The Veteran indicated he had been experiencing anxiety since August 1998 when he was terminated from a job for poor job performance.  The Veteran's mind appeared to be preoccupied and he presented poor concentration and poor memory.  It was also noted he had a guarded attitude and an unwillingness to cooperate in some areas of the assessment.  The diagnostic impression was schizoaffective disorder.  In January 1999, the Veteran was given a consultative disability evaluation.  He indicated he began to see shadows and to hear voices telling him what to do back in June 1998 when he lost his job as a school bus driver.  The Veteran was noted to be a poor historian and uncooperative for the interview.  He was diagnosed with mental illness, most likely schizophrenia.  Another assessment in January 1999 indicated assessments of schizoaffective disorder, bipolar type, personality disorder NOS and mild mental retardation.

In May 2000, the Veteran sought psychological treatment; the assessment was bipolar disorder.  It was indicated that the Veteran had difficulty managing stress and reported numerous financial problems and that he was attempting to live off of disability benefits.  In March 2002, the Veteran was evaluated.  It was noted he had applied for disability numerous times and that he had received Social Security benefits from 1981 to 1984.  It was related that his benefits were terminated when he was evaluated by a psychiatrist who indicated he could go back to work.  The Veteran began receiving benefits again in January 2000 on account of paranoid schizophrenia and "other psychotic disorders" with a secondary diagnosis of "personality disorders."  The Veteran indicated his belief that he became "crazy" after drill sergeants in the Marine Corps made disparaging comments about his mother who had recently passed away.  The examiner performed some tests to assess the Veteran's intelligence and indicated he was "suspicious of the results" and did not believe they were valid.  He stated that the Veteran "may have a mental disorder, but I cannot document it."  He further indicated that the Veteran's presentation was not internally consistent and he suspected malingering.  The examiner recognized that the Veteran had been "giving low IQs for over a decade" and that since the Veteran "shows himself to be deceptive in this area, his other claims are under suspicion and I am not able to evaluated his claim . . . [t]here is no clear documentation for any of his claims, making for an ambiguity I cannot resolve."

VA Treatment records dated between 2005 and 2013 indicate ongoing treatment for depression NOS and schizophrenia.  Paranoia was also noted to be present. 

In April 2014, the Board remanded the claim to request the Veteran's SSA records, which were obtained, and to schedule the Veteran for a VA examination.  The Board sought an opinion as to whether any diagnosed acquired psychiatric disorder, to include schizophrenia, is causally or etiologically related to active duty, to include the Veteran's reported negative confrontations with drill instructors.  In this regard, the examiner was asked to state whether the symptoms which were noted to be a Character and Behavior Disorder in service were at least as likely the symptoms of an acquired psychiatric disorder, to include schizophrenia.

In May 2014, the Veteran underwent a VA examination.  The examiner was unable to provide a diagnosis "due to Veteran non-cooperation, probable malingering."  The Veteran claimed he could not remember anything about his childhood and would not describe his employment history.  The examiner noted the Veteran was "extremely uncooperative with the current examination" and "essentially refused to provide any pertinent information, instead responding 'I don't know' and 'I don't remember.'"  He was unable to answer very basic questions such as how many days there are in a year.  To further assess the Veteran's effort and potential feigning of deficits, the examiner administered a standardized, forced-choice recognition task.  It was designed so that even guessing randomly, a test-taker could score 25/50.  The Veteran performed below chance (22/50) on the first trial and even more poorly (15/50) on the second trial.  The examiner interpreted these results as "CLEAR evidence that the veteran was intentionally presenting as more impaired that is actually the case." (Emphasis in original).  The examiner indicated that review of psychological testing revealed that the Veteran's non-production of information was "intentional" and that the Veteran was "willfully exaggerating the extent of his cognitive impairment."  The examiner indicated that on account of the Veteran's exaggeration, he could not provide the Board or the RO with "any meaningful information about the true nature of [the Veteran's] current mental condition (if any)", nor could he offer medical opinions about the etiology of any potential mental condition.

Although this examination is unhelpful, the Board feels that with the many years of records provided by the SSA, a decision can be made. There are a number of evaluations and examinations of record and the evidence suggests that attempting another examination to obtain some kind of etiology opinion would not be productive.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of service connection for a psychiatric disorder. The evidence suggests that the Veteran began experiencing psychiatric symptoms that were not related to low intelligence or a personality disorder in the late 1990s when he was attempting to get his social security disability benefits reinstated.  Although the Veteran did say he had a traumatic incident in service that caused him to go "crazy"; other evidence belies this statement.  The Veteran reported twice that seeing shadows and hearing voices began after losing a job in mid-1998 and feeling anger at his former co-workers and boss.  Indeed, in the later 1980s and early 1990s, multiple examiners and evaluators were unable to diagnose a psychiatric disability and found personality disorder traits and that the Veteran was malingering.  Evidence of psychosis was not noted until over 20 years after separation from 2 months of service.

The Board acknowledges that in a September 2006 VA treatment record,  a VA psychologist wrote that the Veteran was seen by a psychiatrist while in the marines and his current illness, diagnosed as paranoid schizophrenia, "likely began while veteran was in service."  This opinion was not supported by any rationale and therefore, it can be afforded no probative weight and the Board cannot rely on it to grant the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (A medical opinion conclusion must be supported "with an analysis that the Board can consider and weigh against contrary opinions.")

It is clear the Veteran has some kind of mental or intellectual disability and that he did have a hospitalization for mental issues during service; however, based on review of the entirety of the evidence, the Board finds that the record lacks the requisite nexus needed to grant service connection.  There is no indication except through the Veteran's own statements that his current psychological problems are etiologically related to his 2 months of service; it appears that, if anything the Veteran had a personality disorder  upon entrance into service and that he certainly did not have schizophrenia in service, given that such symptoms did not manifest and a mental disability was not concretely diagnosed until 20 years after separation from active duty.

Notably, congenital or developmental defects (including personality disorders and low intelligence) are not diseases or injuries for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.  Right Knee Disorder

Initially, the Board notes that there is evidence suggesting a right knee condition existed prior to the Veteran's entrance into active service in February 1974.  The Veteran checked "trick" or locked knee on his February 1974 enlistment examination Report of Medical History and it was noted that his right knee "hurts occasionally."  In addition, in three March 1974 service treatment records, the Veteran indicated he had fallen on his knee 6 months prior while playing basketball and had experienced pain since that time.  However, the Veteran's February 1974 entrance examination report shows that the Veteran's lower extremities were clinically evaluated as normal.  The examiner noted: "Rt. Knee-NCD [not considered disqualifying] (see consultant's report)."  A consultant's report at the time of enlistment does not appear in the service treatment records and no diagnosis was noted.  The Veteran was found qualified for enlistment and fit for duty.

Although there is evidence that the Veteran injured his knee prior to service, the record does not contain clear and unmistakable evidence that the knee injury was not aggravated during service.  In cases where the presumption of soundness cannot be rebutted, as here, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence.  See Wagner, 370 F.3d at 1094-1096. 

Based on this determination, in April 2014, the Board remanded the claim for a VA examination concerning the current nature and etiology of the Veteran's right knee disability.  In the remand, the Board noted the service treatment records pertaining to the right knee and the provisional diagnosis of chondromalacia on the March 10, 1974 Orthopedic Consultation Report.  The Board reasoned that a chrondromalacia patella is "softening of the cartilage on the articular surface of the patella."  Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  Osteoarthritis, which the Veteran currently has, indicates degeneration of the cartilage.  See id. at 152.  Given this, the Board asked the examiner to provide an opinion as to whether chondromalacia, if it existed during service, may have led to the Veteran's diagnosis of DJD. 

At his May 2014 VA examination, the Veteran stated he had fallen in a hole during basic training and hurt his right knee; they wrapped it and he was sent to barracks.  He indicated that he followed up a week later and it was recommended he be released from active duty.  The examiner recognized that during service the Veteran related he had right knee pain and that he had knee instability while playing basketball six months prior to enlistment.  The examiner noted a normal x-ray of the knees in 2005 and mild DJD in 2006.  X-rays of both knees were taken for comparison.  The impression was "mild degenerative change of the knees."  A subcentimeter lucent lesion in the distal left femoral diaphysis was noted; such a lesion was not present on the right knee.  There were no acute fractures, subluxations or dislocations.  There was mild narrowing and tiny marginal osteophyte formation at the bilateral medial and patellofemoral compartments.  In addition, there was spurring of the bilateral tibial spines.  

The examiner considered the specific question the Board asked regarding chondromalcia patella.  She indicated her opinion that it was less likely as not that arthritis was incurred during active duty service.  The examiner explained her belief that, although the Veteran's physical examination on entrance into service was "normal" that did not "negate the prior knee pain and/or injury."  She also noted that the Veteran had "mild early degenerative disease in 2006."  She opined that it is less likely as not that pain from 1974 caused osteoarthritis to develop after 32 years.  The x-rays completed the same day as the examination still indicated "mild" DJD.

Upon review of the record, the Board finds that the preponderance of the evidence indicates the Veteran developed arthritis in his bilateral knees in 2006, over 30 years after separation from service.  The records do not show continuity of treatment and the presence of the same mild disability in the left knee is evidence against a finding that the Veteran's claimed in-service injury to the right knee caused DJD in his right knee today or that he already had DJD in his right knee that began between February and April 1974.  Although the Veteran sought treatment in service and has mild DJD today, the record lacks the requisite nexus necessary to grant service connection.

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board arthritis is not the kind of condition that is capable of lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of arthritis or a relationship between arthritis and an event in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes arthritis to resolve.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.

Service connection for a right knee disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


